Case 5:21-mj-00004-DUTY Document 7 Filed 07/29/21 Pagelof2 Page ID #:145

AO 93C (Rev. 8/18) Warrant by Telephone of Other Reliable Electronic Means (USAO rev. 12/20) QO Original U1 Duplicate Original

UNITED STATES DISTRICT COURT
for the
Central District of California

In the Matter of the Search of

(Briefly describe the property to be searched or identify the
person by name and address)

615 E. Virginia Way, Apartment 116B
Barstow, California 92311

Case No. 5:21-MJ-00004

ee A a Se a a

WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Central District of California (identify the person or describe the property to be searched
and give its location):

See Attachment A-1

I find that the affidavit, or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

See Attachment B

Such affidavit or testimony are incorporated herein by reference and attached hereto.

YOU ARE COMMANDED to execute this warrant on or before 14 days from the date of its issuance (not to exceed 14 days)
XX] in the daytime 6:00 a.m. to 10:00 p.m. 11 at any time in the day or night because good cause has been established.

You must give a copy of the warrant and a receipt for the property taken to the person from whom, or from whose
premises, the property was taken, or leave the copy and receipt at the place where the property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to the U.S. Magistrate Judge on duty at the time of the return
through a filing with the Clerk's Office.

 

Date and time issued: Januaty’ 6; 2021 at/3:30 pan.

 

 

Judge ’s signature

City and state: Riverside, CA Honorable Sheri Pym, US. Magistrate Judge

Printed name and title

AUSA: Byron R. Tuyay
Case 5:21-mj-00004-DUTY Document 7 Filed 07/29/21 Page2of2 Page ID #:146

AO 93C (Rev. 8/18) Warrant by Telephone of Other Reliable Electronic Means (Page 2)

 

Pao ++

Return

 

Case No.: Date and time warrant executed: Copy of warrant and inventory left with:

5:21-MJ-00004 01/08/2021 @ 7:45AM Left at Residence

 

 

 

Inventory made in the presence of :
Inspector Jedidiah Tyler

 

Inventory of the property taken and name of any person(s) seized:
Black IPhone

7 - Credit/Debit Cards; DL/SSCard; Receipts

7 - Credit/Debit Cards

6 - Receipts

EDD Mail

$3400 in US Currency

 

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge. -

QD

Date: May 27, 2021 VL

Executing offi¢er’s signature

Elizabeth Foley, U.S. Postal Inspector

Printed name and title

 

 

 

 

 
